On Rehearing.
We agree with appellee that he had the right to sue in the State district court for a sum less than the jurisdictional amount of the federal court, and thereby defeat federal court jurisdiction. St. Paul Mercury Ind. Co. v. Red Cab Co., 303 U. S. 283, 58 S.Ct. 586, 82 L.Ed. 845; in our original opinion we do not hold to the con*162trary. Our opinion is based upon our construction of appellee's petition that he had sued for a sum within the jurisdiction of the federal court; as said by the Supreme Court of the United States in Farmers’ Bank of Alexanderia v. John Hooff, 7 Pet. 168, 169, 8 L.Ed. 646, “The real matter in controversy is the debt claimed in the bill.” The “debt” claimed by appellee in his petition exceeded $3,000. He sought to reduce his claim below the jurisdiction of the federal court by voluntarily waiving the excess above $2,999. We hold that his plea of waiver was void, a!nd being void the “debt” exceeds $3,000.
But appellee asserts his legal right to “abandon” part of his claim without the approval of the Court or the Board, as against our construction of Sec. 14 of Art. 8306; the point is “A waiver or abandonment of part of a compensation claim is not forbidden by the Texas compensation law when the waiver or abandonment is made after the injury.” Woods v. Massachusetts Protective Ass’n, D.C., 34 F.2d 501, is cited “for the exact proposition that it is now cited to this court”; the proposition that appellee had the right to abandon part of his claim. The case is not in point, since in that case the beneficiary of the insurance policy had the right, as between it and the insurance company, to give its claim away, or to give away any part of its claim, and that without the approval of a court or board. It is our construction of our Workmen’s Compensation Act that the claimant cannot give his claim away or settle it or abandon any part without the consent of the Board. To hold otherwise would nullify the pertinent provisions of the Workmen’s Compensation Act; a claimant could settle his claim as between him and the insurance company, file a petition in the district court, and remit his claim down to the amount of the settlement, and thereby bind himself. The claimant’s power to remit any part of his claim was denied him recently by Judge Hickman, writing for the Supreme Court, in Texas Employers Ins. Ass’n v. Miller, 137 Tex. 449, 154 S.W.2d 450. Jenkins v. Texas Employers’ Ins. Ass’n, Tex.Civ.App., 211 S.W. 349 and Texas Employers’ Ins. Ass’n v. Lightfoot, Tex.Sup., 162 S.W. 2d 929, are not in point, supporting ap-pellee’s proposition. The Jenkins case is cited to support appellee’s contention that the pertinent sections of the Workmen’s Compensation Act have “reference entirely to agreements in that respect made prior to the injuries.” Whether the Jenkins case was a correct construction of the Workmen’s Compensation Act at the time it was filed is immaterial. In Woolsey v. Panhandle Refining Co., cited in the original opinion, our Supreme Court held that Sec. 14 of Art. 8306 is applicable to an agreement or waiver made by the employee after he was injured. In the Lightfoot case the Supreme Court permitted the filing of the remittitur, thereby approving the claimant’s offer of waiver. If it be conceded that the trial judge in the case at bar by his judgment approved the offer of waiver, the concession is immaterial. Appellant’s right to remove to the federal court became vested as of the moment it filed its petition for removal, which was before the court entered its order approving the waiver and at a time when the waiver was not binding on either appellee or appellant.
On the point of waiver, it is asserted that appellee fixed the matter in controversy by the statement in his prayer “In no event does he seek to recover more than $2,999.” This proposition would be sound if appellee had the right to waive his claim down to the amount not to exceed $2,999. In support of its proposition, appellant cites Maryland Casualty Co. v. Sledge, Tex.Civ.App., 46 S.W.2d 442, opinion by this court. That case is not in point on the issue presented by this appeal. That case was turned upon the allegations of the petition; it did not appear upon the face of the petition that the claimant had attempted to waive any part of his claim. We simply held that the measure of the claimant’s relief was determined by the allegations of his petition, and that is the very point decided by us in our original opinion in the case at bar.
The motion for rehearing is overruled.